Order entered April 11, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00618-CV

                              CHARLES MITCHELL, Appellant

                                            V.

                                RUTH HOUSTON, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-14792

                                        ORDER
       Before the Court is appellant’s April 10, 2014 motion to proceed with the appeal. Our

records indicate that the appeal will be submitted in due course. Accordingly, we DENY

appellant’s motion as moot.


                                                   /s/   ADA BROWN
                                                         JUSTICE